Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Premier Living and Rehab Center, ) Date: May 29, 2007

(CCN: 34-5185) )
)
Petitioner, )
)

-V.- ) Docket No. C-06-199

) Decision No. CR1602
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Premier Living and Rehab Center (Petitioner or facility) is a nursing facility located in
Raleigh, North Carolina, that is certified to participate in the Medicare program as a
provider of services. On multiple occasions, members of Petitioner’s nursing staff
administered to one of its residents (R1) excessive doses of morphine sulphate. Staff
subsequently misrepresented the incidents, and the facility inadequately investigated.
Based on these findings, the Centers for Medicare & Medicaid Services (CMS) charges
that, from September 24 through December 15, 2005, the facility was not in substantial
compliance with program participation requirements; specifically, its services did not
meet professional standards of quality (42 C.F.R. § 483.20(k)(3)(i)) and R1 was not free
from unnecessary drugs (42 C.F.R. § 483.25(1)(1)). CMS also claims that, from
September 24 through November 20, 2005, the facility’s deficiencies posed immediate
jeopardy to resident health and safety. CMS has imposed a civil money penalty (CMP) of
$178,150 ($3,050/day for 58 days of immediate jeopardy plus $50/day for 25 days of
substantial noncompliance).
2

For the reasons set forth below, I sustain CMS’s determinations.
I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations implementing the statutory provisions. Act, section
1819. The Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the
Medicare program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 C.F.R. § 488.301. Immediate jeopardy exists if the facility’s noncompliance has
caused or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42
C.F.R. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance with program
participation requirements. Act, section 1864(a); 42 C.F.R. § 488.20. The regulations
require that each facility be surveyed once every twelve months, and more often, if
necessary, to ensure that identified deficiencies are corrected. Act, section 1819(g)(2)(A);
42 C.F.R. §§ 488.20(a), 488.308.

Here, responding to a complaint, the North Carolina Department of Health and Human
Services (State Agency) surveyed the facility on November 14 - 15 and November 21,
2005. CMS Exhibit (Ex.) 2; CMS Ex. 36, at 2 (Benson Decl. { 4). The surveyors
concluded that the facility was not in substantial compliance with two Medicare
requirements: 42 C.F.R. § 483.20(k)(3)(i) (services must meet professional standards of
quality) and 42 C.F.R. § 483.25(1)(1) (residents must be free from unnecessary drugs).
They also concluded that, from September 24, 2005, through November 21, 2005, the
facility’s deficiencies posed immediate jeopardy to resident health and safety. CMS Exs.
1, 2.

Thereafter, following a January 9, 2006 survey, the State Agency determined that the
facility achieved substantial compliance as of December 16, 2005, the date it identified in
its plan of corrections as the date it would achieve substantial compliance. P. Ex. 3.
3

CMS has concurred with the State Agency, and imposes a CMP of $3,050 per day for 58
days of immediate jeopardy (September 24 through November 20, 2005) ($176,900), and
$50 per day for 25 days of substantial noncompliance that was not immediate jeopardy
($1,250). The total CMP is $178,150. CMS Ex. 28; P. Exs. 2, 3.

Petitioner timely requested a hearing. The hearing convened on October 25, 2006, in
Raleigh, North Carolina. Mr. Joseph Bianculli appeared on behalf of Petitioner, and Ms.
Leslie A. Connery appeared on behalf of CMS. In the absence of objection, I admitted
into evidence CMS Exhibits 1- 36 and Petitioner Exhibits (P. Exs.) 1- 44. Hearing
Transcript (Tr.) 1.

II. Issues
The issues before me are:

1. Whether, from September 24 through December 15, 2005, the facility was
in substantial compliance with program participation requirements,
specifically, 42 C.F.R. §§ 483.20(k)(3)(i) and 483.25(I)(1);

and

2. If the facility was not in substantial compliance from September 24 through
November 20, 2005, did its deficiencies then pose immediate jeopardy to
resident health and safety?

With respect to the amount of the penalty imposed, if I find immediate jeopardy from
September 24 through November 20, 2005, I must sustain the $3,050 per day CMP,
because that is the statutory and regulatory minimum for deficiencies that pose immediate
jeopardy. 42 C.F.R. § 488.438. Similarly, ifI find that the facility was not in substantial
compliance from November 21, 2005, through December 15, 2005, I must sustain the $50
per day CMP because that is the statutory and regulatory minimum. 42 C.F.R.

§ 488.438(a)(1)(ii).
III. Discussion

A, From September 24 through December 15, 2005, Petitioner was not in
substantial compliance with 42 C.F.R. §§ 483.20(k)(3)(i) and 483.25()(1)
because: 1) its nursing staff repeatedly administered excessive doses of
morphine to a vulnerable resident; 2) its staff repeatedly misrepresented their
actions; and 3) the facility inadequately investigated the incidents.’

Services provided or arranged by the facility must meet professional standards of quality.
42 CFR. § 483.20(k)(3)(i).

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act, section
1819(b)(2); 42 C.F.R. § 483.25. Among other quality of care requirements, each
resident’s drug regimen must be free from unnecessary drugs. Unnecessary drugs include
any drug used: i) “in excessive dose (including duplicate drug therapy)”; ii) for excessive
duration; iii) without adequate monitoring; iv) without adequate indications for its use; v)
in the presence of adverse consequences indicating the dose should be reduced or
discontinued; or vi) any combination of the reasons above. 42 C.F.R. § 483.25(1)(1).

Nearing the end of her life, R1 was an 82-year old hospice patient admitted to the facility
on September 21, 2005. She was recovering from sepsis, and had diagnoses of metastatic
colon cancer, Alzheimer’s disease, and diabetes. CMS Ex. 6, at 32, 61; CMS Ex. 36, at 3
(Benson Decl. 6). Among other medications, her physician prescribed morphine
sulphate, 2 milligrams by mouth every two hours. P. Ex. 24, at 1; CMS Ex. 36, at 3
(Benson Decl. { 6). Morphine sulphate is a potentially dangerous and closely-regulated
narcotic, used primarily for pain control and/or to induce sedation. It can be lethal,
especially if used improperly in an excessive dose. CMS Ex. 35, at 3-4, 6 (Guay Decl. 4
6, 9); CMS Ex. 36, at 3, 4 (Benson Decl. 7, 9).

1 [ make findings of fact and conclusions of law to support my decision in this
case. I set forth each finding below, in italics and bold, as a separate heading.
5

The hospice supplied R1’s morphine. It came in a highly concentrated form: 20
milligrams per milliliter. At this concentration, the physician order of 2 milligrams was
equivalent to 0.1 milliliter (or one cubic centimeter) of morphine sulphate, which, the
parties agree, is a very small amount. CMS Ex. 24, at 1; CMS Ex. 36, at 4, 7 (Benson
Decl. {{ 8, 14). The morphine came in a 30-milliliter bottle that had a clear strip down
the side, marked at intervals, so, after administering a dose, staff could determine the
amount of liquid remaining in the bottle. CMS Ex. 24, at 1; CMS Ex. 36, at 7 (Benson
Decl. { 14). With the bottle was a small syringe capable of holding just one milliliter of
liquid, and divided into very small increments of measurement. P. Ex. 42, at 2 (Morlan
Decl.); CMS Ex. 36, at 7 (Benson Decl. { 14).

Federal and state law require that facilities closely monitor their narcotics. Facilities that
dispense morphine are required to keep it under double lock and key, and to maintain
accurate, contemporaneous records of the amount of medication received, administered,
and remaining. CMS Ex. 35, at 6 (Guay Decl. ¢ 9). Accordingly, facilities maintain a
log, called the individual narcotic record (INR), which is separate from the individual
patient’s medication administration record (MAR). The INR lists the patient’s name, the
strength and ordered dosage of his/her medication, the amount of medication initially
provided, and the amount remaining after each administration. CMS Ex. 35, at 8 n.6
(Guay Decl.); CMS Ex. 36, at 4 (Benson Decl. { 9). The administering nurse consults the
INR for the patient’s name, medication, route of administration and dosage. The nurse
notes the amount of medication before the dose is given. After administering the ordered
dose, the nurse measures and records the amount remaining. P. Ex. 35; Tr. 32.

Standards of nursing practice also require that licensed nurses perform a narcotic count at
each shift change, when the narcotic keys change hands. The facility policy reflected this
standard, requiring that the nurse coming on duty and the nurse going off duty make the
count together, and document and report to the Director of Nursing (DON) any
discrepancies. CMS Ex. 36, at 4 (Benson Decl. § 9); CMS Ex. 19; Tr. 105. The DON
was then responsible for investigating the discrepancy to determine its cause, and
providing the facility administrator with a written report of her findings. CMS Ex. 19, at
2.

R1’s Individual Narcotic Record. According to R1’s INR, on ten separate occasions,
nurses gave her ten times more morphine sulfate than ordered by her physician. P. Ex.
35; CMS Ex. 36, at 7-8 (Benson Decl. ¥ 15). The document shows:
6

. At 6:30 p.m. on September 24, 2005 (a Saturday), Registered Nurse (RN) Barbara
Godwin administered a 7.0 milliliter dose instead of a 0.1 milliliter dose, as
ordered by R1’s physician. RN Godwin recorded that 25 milliliters remained in
the bottle after she had administered the dose (down from 26 milliliters in the
bottle before she administered the 6:30 p.m. dose).

. At 10:00 p.m., RN Godwin administered a second 1.0 milliliter dose and recorded
that 24 milliliters remained in the bottle.

. On September 25, a second nurse (Nurse 2) administered three consecutive 1.0
milliliter doses, and indicated that 23, 22, and 21 milliliters, respectively,
remained.

P. Ex. 35, at 1; CMS Ex. 6, at 27.

7 During the late afternoon and evening of September 25, a third nurse administered
three consecutive 1.0 milliliter doses. This nurse recorded that 20, 19, and then 18
milliliters remained in the bottle.

. The following morning, September 26, Nurse 2 again administered two 1.0
milliliter doses and recorded that 17 and then 16 milliliters remained.

. At 8:30 p.m. that evening, a different nurse, LeeAnn Harrelson, administered the
correct dosage, 0.1 milliliter. She recorded that 15.9 milliliters remained.

P. Ex. 35, at 2; CMS Ex. 6, at 28. In all, the INR shows that three nurses administered a
total of ten consecutive drug overdoses to R1.

By itself, the INR evidence should be sufficient to establish that the nurses’ actions did
not meet professional standards of quality and that R1’s drug regime was not free from
unnecessary drugs. Ten times the ordered amount must be considered an “excessive
dose,” and administering the excessive dose on multiple occasions must be considered
“for excessive duration.” Thus, on its face, the documentary evidence shows that the
facility was not in substantial compliance with 42 C.F.R. § 483.25(I)(1) .

If, as the record shows, nursing staff were administering ten times the ordered dosage,
they were obviously not following the physician’s order, and failure to follow a
physician’s order in administering medication violates professional nursing standards.
CMS Ex. 36, at 8 (Benson Decl. § 16). Professional standards also require that nurses
follow specific procedures to insure that residents receive the correct dosage of the
7

correct medication. In addition to the requirements for the administration of narcotics,
discussed above, nursing standards require that, prior to administering any medication, a
nurse must verify that the dosage he/she intends to administer is consistent with the
dosage on the medication’s packaging, the dosage on the MAR and the dosage on the
physician’s order. If any doubt remains as to the appropriate dosage, the nurse should not
administer it, but should consult others, including supervisory nursing staff and/or the
treating physician, to resolve those questions. CMS Ex. 36, at 6 (Benson Decl. { 12).
The glaring errors documented in the INR suggest that these procedures were not
followed. Indeed, as discussed below, Petitioner admits that its nursing staff did not
follow them. The facility was therefore not in substantial compliance with 42 C.F.R.

§ 483.20(k)(3)(i).

Petitioner nevertheless asks that I disregard the INR, claiming that, with one exception,
the INR record entries are in error.” I decline to do so. First, as CMS correctly points out,
federal regulations require that medical records be “complete” and “accurately
documented,” so “it does not help [the facility]’s case to impugn its own medical
recordkeeping practice.” Britthaven of Goldsboro, DAB No. 1960, at 10 n.8 (2005).
Moreover, corroborating evidence confirms that the INR accurately reflects that three
nurses administered the excessive doses of morphine, and that they failed to follow
standard nursing practices designed to prevent the mis-administration of narcotics.

The Facility’s Investigations. At the time of these incidents, Registered Nurse Crystal
Coleman was the Unit Manager on R1’s unit. On September 26, 2005 (Monday), RN
Coleman told the facility’s DON, Lia Morlan, that the count of R1’s narcotic medication
appeared to be “off.” P. Ex. 42, at 2 (Morlan Decl.). Apparently unaware of the
September 24 — 26 entries in R1’s INR, DON Morlan claims that “a nurse apparently had
administered a dose of ‘1.0’ rather than ‘0.1’ ml; but the Resident suffered no adverse
effects.”? P. Ex. 42, at 2 (Morlan Decl.) According to DON Morlan, no one suggested to
her that more than one nurse was involved in over-medicating the resident. DON Morlan
determined (by a means she does not explain) that R1 had not been harmed, and

* If agreed that nursing staff were recording wildly inaccurate medication entries,
I would find that such practice violated professional standards of quality.

3 As discussed infra, contrary to DON Morlan’s assertion of no harm, staff
contemporaneously reported to R1’s physician that R1 suffered decreased respirations
and became extremely lethargic as a result of the medication errors. P. Ex. 34.
8

instructed RN Coleman “to conduct a further investigation, to reconcile the Resident’s
narcotic record, and to complete the medication error report initiated by [Nurse] M.
McAllister.” P. Ex. 42, at 2-3 (Morlan Decl.) DON Morlan also claims that, when she
subsequently followed up, all was in order:

A day or two later, I asked Nurse Coleman whether she had completed her
investigation, and she said that she had, and that everything was OK. Nurse
Godwin apparently had been unaware of her error, and was not scheduled
back in the building (being PRN staff) until Oct. Sth, so plans were made to
bring it to her attention at that time and inservice/counsel her regarding it.
So far as I was concerned, that was the typical, and appropriate, way to deal
with a medication error that caused no harm, and was the end of the matter.

P. Ex. 42, at 3 (Morlan Decl.). DON Morlan now says that, in fact, RN Coleman did not
reconcile the medication count, as she had claimed. P. Ex. 42, at 4 (Morlan Decl.) RN
Coleman supposedly completed a medication error report, but that document has been
destroyed. CMS Ex. 36, at 10 n.4 (Benson Decl.); Tr. 82, 83; but see 42 C.F.R.

§ 483.75(1) (Clinical records must be retained, and the facility must safeguard their
contents against loss or destruction); Tr. 105 (destroying a medication error report is not
in accordance with the standard of care).

About a week after the over-dosing, on October 4, 2005, R1’s son filed a written
complaint, alleging that staff failed to give his mother sufficient pain medication.
Specifically, he alleged that a nurse had signed out his mother’s pain medication, but
went to lunch “and may not have administered it.” P. Ex. 42, at 3 (Morlan Decl.). Under
standards of practice, nurses should not pre-sign for narcotics or any other medications.
Tr. 106. DON Morlan claims that she had already addressed the problem when the
complaint was filed; she instructed the weekend supervisor to counsel the errant nurse not
to sign out meds unless ready to administer them.* Nevertheless, according to DON
Morlan, because R1’s son had sent a copy of his complaint to the state, the facility’s
administrator, Linda Parnell, “was eager to ensure that all of our narcotic records were in
order, if, in fact, a complaint team came in to investigate his allegation.” P. Ex. 42, at 3

* This medication irregularity, like R1’s overdosing, occurred on the weekend,
which suggests that the facility might have been well-advised to examine more carefully
the practices of its weekend staff. But it seems that the facility did not make that
connection, possibly because it was not aware that the earlier R1 medication errors
spanned an entire weekend.
9

(Morlan Decl.); see also P. Ex. 43, at 2 (Parnell Decl.).° To that end, Administrator
Parnell directed a team of registered nurses to audit R1’s narcotic record, as well as the
narcotic records of other residents. P. Ex. 42, at 3-4.

The nurses completed their purported audit on October 4, 2005, and RN Coleman
reported to DON Morlan that R1’s morphine sulfate count was not accurate: the
reconciliation was off by 0.9 milliliter. According to DON Morlan, who had never,
apparently, looked at the INR, “[t]his made sense to me at the time, believing that only
one med error had actually been made.” P. Ex. 42, at 4. DON Morlan goes on to assert
that, by October 6,

the audits had been conducted by 5 registered nurses, the nurses making the
med error and documentation errors had been counseled by the
administrative nurse on call (Becky Hewitt, RN, MDS Coordinator), and the
inservices had been scheduled. The entire investigation had been
completed under the direction of the administrator with the
assistance/advice of the corporate nurse consultant. I felt sure that all was
in order, and [turned my attention] to many pressing issues that took
precedence over a med error that had caused no injury and had been
investigated thoroughly.

P. Ex. 42, at 4-5 (Morlan Decl.) (emphasis added).

But the medication errors had not been “investigated thoroughly” or even adequately.
The nurses’ conclusions were plainly wrong, as shown by review of the INR and some
simple arithmetic. After the 123" dose had been administered, the nurse auditors
measured the remaining morphine sulfate and discovered a discrepancy.® According to
the INR entry for the dose administered at 6:30 a.m. on October 4, 2005 (which was the

° Administrator Parnell has a slightly different recollection. She says that DON
Morlan expressed the concern that the state probably would investigate, and DON Morlan
wanted to be sure that all narcotic administration records were complete and accurate. P.
Ex. 43, at 2 (Parnell Decl.)

® The individual doses are not all numbered consecutively on the INR. The 40
doses listed on the first page of the INR (P. Ex. 35, at 1) are not numbered at all. The
next page contains 60 doses (the 41" through 100 doses administered to R1), numbered
60 down to 1. P. Ex. 35, at 2. The next 36 doses administered to R1 are on the third page
of the INR, and are numbered 120 down to 83. (At space 96, no dose was given; in that
space, staff wrote that they found a 0.9 milliliter discrepancy). P. Ex. 35, at 3.
10

123" dose administered from the bottle) 8.3 milliliters remained. But, at 7:20 a.m. staff
measured only 7.4 milliliters remaining in the bottle. They concluded that the dosage was
off by 0.9 milliliter.’ P. Ex. 35, at 3.

In fact, the discrepancy was far more significant than 0.9 milliliter. Staff began to
administer the medication on September 21, 2005, starting with 30 milliliters.* Had they
consistently administered the medication properly, by the 123! dose, staff would have
administered about 12.3 milliliters of morphine. (123 x 0.1 = 12.3). 17.7 milliliters
should have been left in the bottle. (30 - 12.3 = 17.7). The discrepancy was 9.4
milliliters, not 0.9, as the DON has claimed. (17.7 — 8.3 = 9.4). That’s almost a third of
the bottle. This count is absolutely consistent with the finding that ten excessive doses
had been given. Accord CMS Ex. 35, at 15 (Guay Decl. { 20); Tr. 146; CMS Ex. 36, at
11 (Benson Decl. 22).

The facility’s medication error report indicates that staff advised R1’s physician (and the
facility medical director), Ray Thigpen, M.D., that from September 24, 2005 through
September 26, 2005, three different nurses administered nine excessive doses (“1 cc
instead of 0.1 cc”) of morphine sulfate to R1. P. Ex. 34; CMS Ex. 8. The facility
administrator signed the report on October 6. The pharmacist signed it on November 20,

’ Ina written statement she provided to the surveyors at the time of the survey,
DON Morlan claimed that the nurse auditors inaccurately subtracted and the discrepancy
was 0.7 rather than 0.9. She does not explain how she came up with that figure. CMS
Ex. 13, at 1.

® Petitioner posits, without any supporting documentation, that the vial may not
have contained 30 milliliters of morphine. Citing rules for drug labeling (21 C.F.R.
§ 201.51(g)) for the proposition that liquid drugs must state on their labels the minimum
volume contained therein and may otherwise vary as much as 10%, Petitioner suggests
that the vial may have contained as few as 27 milliliters. P. Posthearing Br. at 13 et seq.
But this does not follow. Assuming the hospice complied with federal labeling
regulations — and no evidence suggests that it did not — the vial contained at least 30
milliliters, and as many as 33 milliliters, of morphine sulphate. That up to three
additional milliliters might be unaccounted for hardly furthers Petitioner’s case. In any
event, since all of the records that mention an initial amount of morphine sulfate say that
the facility received 30 milliliters, and no record suggests any other amount, I can
reasonably conclude that the facility received 30 milliliters of morphine sulfate. See P.
Exs. 5, 35; CMS Ex. 6, at 26, 27. Ultimately, the facility nurses are responsible for
verifying the amount of medication received (Tr. 104), and they consistently recorded
receipt of 30 milliliters. P. Exs. 5,35; CMS Ex. 6, at 26.
11

2005. P. Ex. 34. Although she was the individual charged with overseeing the
investigation, DON Morlan did not sign the report at all, which suggests that she did not
review it and is consistent with her apparent ignorance as to its contents.

In a separate note dated September 26, 2005, at 11:25 p.m., Matresse McAllister, the
nurse who “initiated” the medication error report (P. Ex. 42, at 3 (Morlan Decl.)), wrote:

[indecipherable] Dr. Thigpen in regards to medication error
found on [R1]. Morphine Sulfate 2 mg po q 2° for pain
(terminal cancer) was given at | cc instead of 0.1 cc as
ordered starting on 9/24/05 ending on 9/26/05 at 4:30 am X 9
[indecipherable].

Weekend supervisor aware. Med error report filled out left
[with] DON.

CMS Ex. 8, at 2.°

Notwithstanding this compelling documentary evidence — generated contemporaneously
by its own staff — Petitioner concedes only that one nurse administered one overdose. On
November 14, 2005, both the facility’s DON and its MDS coordinator (Becky Hewitt)
told Surveyor Benson that, notwithstanding the documentation of ten errors, only one
dosage error occurred (“I know it looks like nine errors to you, but it was really only
one.”). CMS Ex. 36, at 12 (Benson Decl. § 23). In support, Petitioner points out that
only RN Godwin admitted making a medication error.'° The other two nurses insisted

° The contemporaneous documents thus show that staff reported to Dr. Thigpen
multiple instances of overdosing throughout the weekend of September 24 — 26. I
therefore find unconvincing Dr. Thigpen’s declaration that:

As I understood it, a nurse reconciling the patient’s narcotic
count on Monday morning September 26 discovered a
discrepancy, and determined that a weekend nurse apparently
had administered 1.0 rather than 0.1 milliliters of morphine.

P. Ex. 44, at 3 (Thigpen Decl.).

© RN Godwin complained that she had difficulty reading the label on the box of
morphine sulfate because it was “smeared” and she thought that it read “2 mg/ml” —a
much less concentrated formulation (CMS Ex. 35, at 5 (Guay Decl. 4 8)) — rather than “20
12

that they gave the correct dosage, but, in recording the dosage, put the decimal point in
the wrong place, and, according to DON Morlan, “I had no way at that time to determine
whether they were telling the truth or not.” P. Ex. 42, at 5; CMS Ex. 13, at 2.

Had the DON followed up on her staff’s denials, she would have realized how
inconsistent their claims were with all of the other evidence. As the above discussion
shows, the amount of morphine remaining on October 4 is consistent with the finding of
ten overdoses. DON Morlan overlooks the October 4 count, and argues that, by the time
she learned the extent of the problem — which was not until the time of the survey — it
was “impossible” to determine how much medication was administered in excess of the
ordered amount since, “we were unable physically to measure the amount of medication
remaining in the vial, because the vial was used up on October 5, and discarded at that
time.” P. Ex. 42, at 5 (Morlan Decl.). But this assertion is also wrong. It would have
been very easy to “measure” and reconcile at any time, with or without the vial. Facility
staff knew how much medication they started with; they knew the number of doses given;
and they knew the amount of medication left in the vial as of October 5 — none. On that
day it was “used up.”"!

Another obvious problem with the nurses’ claims that their sole errors were in misplacing
a decimal point: how to account for their entries under the amount remaining, which they
invariably recorded as 1.0 milliliter less than the amount they started with. P. Ex. 35, at 1,
2; CMS Ex. 6, at 26, 27. Petitioner now concedes that staff made no effort to measure
independently the amount of medication remaining in the vial, and that they simply

mg/ml.” CMS Ex. 10; CMS Ex. 36, at 8 (Benson Decl. { 17). Of course, inability to read
the label does not justify administering the wrong dosage, and I agree with CMS’s expert
pharmacologist, Dr. David Guay, that for a nurse to administer a medication without
verifying the correct dosage deviates from the most basic standards for medication
administration. CMS Ex. 35, at 10 (Guay Decl. ¢ 14).

11 DON Morlan asserts in her declaration that the morphine was “used up” on
October 5, which I accept. I note, however, that the final entries on the INR show that at
6:30 a.m. a nurse administered 0.5 milliliter (in accordance with an October 4 physician’s
order), leaving 2.2 milliliters of morphine sulfate. At 8:30 p.m., another nurse
administered 0.5 milliliters, although the “amount left” entry has been crossed out. The
INR contains no other entries. Presumably, 1.7 milliliters, or approximately 3 more doses
would have remained, which, following the physician’s order, would have depleted the
morphine that day. P. Ex. 35, at 3. On October 7, two days after the vial of morphine
was “used up,” R1’s physician discontinued the morphine and ordered the Fentanyl. P.
Ex. 23, at 4.
13

subtracted the “incorrectly recorded” (1.0 milliliter) dosage from the amount previously
recorded. P. Pre-hearing Br. at 13-14. This certainly explains how the narcotic
medication count could be off by 9.4 milliliters without the staff’s noticing. But it is no
defense. The practice is wholly inconsistent with standards of quality for dispensing and
tracking narcotics, and therefore violative of 42 C.F.R. § 483.20(k)(3)(i).

Further, if these nurses were telling the truth, which I find highly unlikely, then the
facility still had a significant and uninvestigated problem — almost a third of R1’s
morphine disappeared. Where did it go?

I reject Petitioner’s poorly supported suggestion that the “viscosity” of the drug rendered
it impossible to measure (thus justifying staff’s failure to measure the amount remaining
after they administered a dose), and explains the 9.4 milliliter discrepancy. I note that no
one who was actually charged with administering the medication testified. I see no
complaints from staff that they could not measure the amounts remaining in the vial. The
only support for Petitioner’s argument is DON Morlan’s description of the medication as
“a thick syrup, similar to common children’s medicines.” P. Ex. 42, at 2 (Morlan Decl.).
On the other hand, Dr. Guay, who would know, testified that the morphine sulphate is not
a thick, viscous liquid. “[I]t’s a thin, aqueous — that is, water-based liquid — this is not
difficult to draw up. It doesn’t cling exceedingly to glass or to syringes.” Tr. 149.

I recognize that the ordered dosage was small, and staff might have difficulty
distinguishing 0.1 milliliter increments. However, this difficulty does not entitle staff to
ignore the requirement that they independently verify and record the amount remaining.
As Dr. Guay points out, had any nurse done so from September 24 through 26, 2005,
(s)he would have noticed a very perceptible change in the level of liquid in the bottle,
which should have alerted him/her to the excessive dosing. CMS Ex. 35, at 11 (Guay
Decl. § 16). Further, even if the individual nurses failed to verify the amount remaining
after they administered the medication, staff responsible for counting narcotics at each
shift change should have done so, leading to earlier detection of the overdosing.

Dr. Guay acknowledged, and I accept, that some waste is inevitable, but it would be
small. Tr. 151-152. See, e.g., P. Ex. 35, at 1. For example, at 10:30 p.m. on September
23, a nurse administered 0.1 milliliter, but recorded that the amount decreased from 27.3
to 27.1. This was likely a reasonable adjustment based on the loss of 0.1 milliliter after
27 doses had been administered. That reasonable degree of “waste” is a far cry from
almost ten milliliters. It strains credulity to conclude that one-third of this powerful
narcotic was lost because it clung to the syringe or to the sides of the vial.
14

Thus, compelling evidence establishes that three nurses administered to R1 ten
consecutive morphine overdoses. Because staff were not adequately monitoring the
remaining amount of the narcotic, the errors went undetected. When confronted, the
nurses denied responsibility, and the facility did not follow up. Ironically, DON Morlan
asserts that ““owning up to our mistakes is one of the most important facets of nursing.”
CMS Ex. 13, at 2. I agree that owning up to mistakes is critically important, but conclude
that the facility’s nursing staff did not do so.

In other respects, the facility’s investigation fell short of standards of quality. Facility
policies made DON Morlan responsible for investigating and reporting medication errors.
When the error was initially brought to her attention on September 26, 2005, she
delegated that task to the Unit Manager, “which is my usual practice.” P. Ex. 42, at 7
(Morlan Decl.). It seems that RN Coleman conducted no real investigation. She may
have asked the responsible nurses whether they had given the correct dosages, but she
made no effort to reconcile the amount of medication left in the bottle with the amount
listed on the INR at that time. DON Morlan concedes the inadequacy of the investigation,
but characterizes it as “inconsequential”:

As it happens, the nurse reported to me that she had
conducted a complete investigation when she really had not,
but I had no reason to doubt her report to me at the time.
While it obviously would have been better for the nurse to
have completed her investigation, even in retrospect, her
failure to do so seems inconsequential, since my nursing staff
did promptly identify and address the cause of the error, and
we promptly took appropriate corrective action.

P. Ex. 42, at 7 (Morlan Decl.).

The facility’s failure to investigate was hardly “inconsequential.” Given the serious risks
posed by a narcotic overdose, and the number of nurses involved, standards of practice
dictate an immediate narcotic medication count. CMS Ex. 36, at 11 (Benson Decl. §§ 21,
22); Tr. 98. (“[W]ith a narcotic like morphine and overdosing at that level, there should
have been an immediate response.”) That she delegated this responsibility does not
absolve the DON, or the facility, from its obligation to ensure that the action was taken.
See Emerald Oaks, DAB No. 1800, at 7 n.3 (2001) (The facility “cannot disown the
consequences” of inadequate care by the simple expedient of pointing the finger at staff,
who are agents of the facility, “empowered to make and carry out daily care decisions.”)
15

Additional findings. Although the most serious, R1’s overdosing was not the only
problem the surveyors found with respect to narcotics administration. The incident that
led to R1’s son complaining about staff’s failure to administer medication to his mother
was not isolated. On October 1, 2005, facility auditors found that a nurse had “pre-signed
for all narcotics for the shift.” CMS Ex. 26, at 3.

The surveyors found another overdosing incident of which the facility seemed unaware.
R4’s physician ordered Lorazepam (Ativan), a controlled substance, one tablet, twice a
day, at 8:00 a.m. and 8:00 p.m. CMS Ex. 14, at 5. R4’s INR shows that on October 28,
2005, staff administered to her at least three tablets, at 7:30 a.m., 2:00 p.m., and 8:00 p.m.
Id. at 6."

While Petitioner concedes that its staff made mistakes, it argues that the facility should
not be held accountable for those errors. Petitioner points out that “every nurse is trained
and drilled to record medications properly, and it is not clear how Petitioner, or any
nursing facility, could prevent this sort of error.” P. Posthearing Br. at 38. In Petitioner’s
view, the problem was “the result of human error” rather than some systemic breakdown.
P. Br. at 2. As pointed out in Barn Hill Care Center, DAB No. 1848, at 18 (2002), the
regulatory requirements offer no “human error” exception:

Indeed, it is difficult to imagine any deficiency that is not, at
its core, attributable to “human error.” A facility, therefore,
puts in place systems that minimize the chance for “human
error.”

Id. at 18, citing DAB CR902, at 10 (2002).

Here, those systems failed. The individual nurses administering the medication did not
follow appropriate protocols, and administered narcotics overdoses. Narcotic counts at
shift change should have picked up the errors, but did not. When someone finally
noticed, the person charged with investigating conducted no real investigation, but
represented that she had. Staff’s purported eventual reconciliation of the narcotics was
inadequate; they did not consider how much medication should have been administered

12 Tn fact, the INR contains four entries dated October 28. The first (found on line
2) says that a tablet was given at 8:00 p.m. Staff probably made a mistake in entering the
date, since the next entry shows that a tablet was administered at 7:30 a.m. on October 27.
CMS Ex. 14, at 6.
16

and how much should have remained. These shortcomings mean that the facility was not
in substantial compliance with program requirements, specifically 42 C.F.R.
§§ 483.20(k)(3)(i) and 483.25(1)(1).

B. CMS’s determination that the facility’s deficiencies posed immediate
jeopardy to resident health and safety is not clearly erroneous.

I next consider whether CMS’s immediate jeopardy finding was “clearly erroneous.”

CMS’s determination as to the level of a facility’s noncompliance — which includes its
immediate jeopardy finding - must be upheld unless it is “clearly erroneous.” 42 C.F.R. §
498.60(c). The Departmental Appeals Board has observed repeatedly that the “clearly
erroneous” standard imposes on facilities a “heavy burden” to show no immediate
jeopardy, and has sustained determinations of immediate jeopardy where CMS presented
evidence “from which ‘[o]ne could reasonably conclude’ that immediate jeopardy exists.”
Barbourville Nursing Home, DAB No. 1962, at 11 (2005); Florence Park Care Center,
DAB No. 1931, at 27-28, citing Koester Pavilion, DAB No. 1750 (2000).

Immediate jeopardy exists if the facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301.

The parties have debated at some length whether the morphine overdoses caused R1
actual harm. CMS points to evidence of her reduced respiratory rate, periods of sleep
apnea, and episodes of Cheyne-Stokes breathing, to establish serious harm attributable to
the overdosing. CMS Ex. 35, at 6-7, 12 (Guay Decl. {9 10, 11, 17); CMS Ex. 36, at 5, 13
(Benson Decl. ff 10, 24); P. Ex. 26, at 4; Tr. 66, 75. Petitioner argues that these
problems were instead attributable to R1’s underlying conditions, and that the overdosing
caused her no harm. P. Ex. 42, at 2, 3, 6, 7 (Morlan Decl.); P. Ex. 44, at 3 (Thigpen
Decl.). I note that Petitioner’s position is inconsistent with the surviving medication error
report. That document indicates that, as a result of the excessive dosing, R1 suffered
decreased respirations and became “extremely lethargic.” According to the report, her
morphine was subsequently withheld (likely subjecting her to increased discomfort) until
these problems resolved. P. Ex. 34.

In any event, the regulation does not require that a resident suffer actual harm; the
likelihood of serious injury or harm creates immediate jeopardy. Morphine is widely
known to have life-threatening side effects if administered in excessive amounts. CMS
Ex. 36, at 13 (Benson Decl. § 24). Even Dr. Thigpen agrees that an overdose of a
narcotic medication potentially can be a serious matter. P. Ex. 44, at 3 (Thigpen Decl.)
Here, on multiple occasions, facility nurses administered to a vulnerable resident
17

massively excessive doses of that narcotic. Their errors “related to some of the most
basic concepts of nursing practice.” CMS Ex. 36, at 13 (Benson Decl. 4 24). The facility
then failed to investigate adequately. Indeed, facility administration was not even aware
of the seriousness of the overdosage until the time of the survey.

In light of these significant facts, I do not find “clearly erroneous” CMS’s immediate
jeopardy determination.

C. The duration of the penalty is consistent with statutory and regulatory
requirements.

The Board has repeatedly explained that, under the regulatory scheme, any deficiency that
has a potential for more than minimal harm is necessarily indicative of problems in the
facility that need to be corrected. Barn Hill Care Center at 12-18; Lake City Extended
Care Center, DAB No. 1658, at 14 (1998). Since I found that the deficiencies cited have
the potential for more than minimal harm, I must also find that the facility was out of
compliance “from the date of the completion of the survey in which [these deficiencies]
were cited until the date of the resurvey in which substantial compliance was
established.” Lake City at 14-15. Substantial compliance means not only that the specific
cited instances of substandard care were corrected, and that no other instances have
occurred, but also that the facility has implemented a plan of correction designed to assure
that no such incidents occur in the future. No findings that the facility violated the
standard of care between these dates are required in order to find the facility out of
substantial compliance, nor can evidence of other incidents in which the facility met the
standard of care change the fact that it was out of substantial compliance. Barn Hill Care
Center; Lake City at 15; see also Hermina Traeye Memorial Nursing Home, DAB No.
1810, at 19 (2002) (“The burden is on the facility to prove that it has resumed complying
with program requirements, not on CMS to prove that deficiencies continued to exist after
they were discovered.”); Asbury Center at Johnson City, DAB No. 1815, at 20 (2002)
(‘[A] facility’s return to substantial compliance must usually be established through a
resurvey, and in a situation involving inadequate supervision, requiring such a resurvey
appears wise.”); Cross Creek Care Center, DAB No. 1665 (1998).

Petitioner has not established that an effective plan of correction had been implemented
any earlier than CMS has found. In fact, additional violations of the standards of care
occurred. The surveyors found that on October 28, 2005, R4 had received an additional
dose of Lorazepam, an error that was never noted or investigated. CMS Ex. 14, at 5. In
Dr. Guay’s opinion:
18

[T]he situation involving [R4] reflects many of the same
problems with medication administration that were evident in
the facility’s administration of morphine sulphate to [R1].
The fact that [R4] received a dose of Lorazepam that was not
ordered by her physician strongly suggests that the nurse
providing the medication failed to review the MAR, INR, and
physician order prior to giving the medication. Moreover, it
is my understanding that facility staff were not aware of the
extra dose until the surveyors brought it to their attention. In
my opinion, the nursing staff should have identified this error
at the next scheduled medication time through review of the
MAR, INR, and physician’s order. The fact that the situation
occurred approximately one month after staff administered
excessive doses of morphine sulfate to [R1] suggests that this
facility continued to evidence significant problems with
fundamental aspects of medication administration.

CMS Ex. 35, at 16 (Guay Decl. § 22).

At the time of the survey, no effective investigation of R1’s overdosing had occurred.
Administrative staff were not even aware of the extent of the facility’s problem. In its
plan of correction, the facility promised closer DON oversight in the administration of
liquid narcotics. But on November 16, 2005, the DON learned for the first time of a
November 11 order for a liquid narcotic. She later learned that the bottle created
difficulty for staff in counting the drug, and returned it to the pharmacy, asking that it be
repackaged in a container “that allowed for easier visualization.” CMS Ex. 36, at 14
(Benson Decl. { 25); Tr. 56-57.

On November 21, 2005, the facility’s risk manager finally trained the nurses and the
Administrator on the proper procedures for investigating medication errors. I agree that
such training was “a necessary predicate to the removal of immediate jeopardy because
the facility’s handling of the events involving Resident # 1 demonstrated that
administrative staff did not understand the importance of conducting a thorough
investigation.” CMS Ex. 36, at 15 (Benson Decl. 26). However, training alone does
not ensure that the cited deficiencies will not recur. The facility must then follow-up with
staff to verify that they have understood and implemented the practices taught.
19

D. The facility’s per day CMP for the period of noncompliance at the
immediate jeopardy level must be at least $3,050, and the CMP for each
day of noncompliance that is not immediate jeopardy must be at least $50.

The statute and regulations limit my authority to review the amount of the CMP. In
situations such as this, where the deficiencies constitute immediate jeopardy, CMS may
impose a CMP in the range of $3,050 to $10,000 per day. 42 C.F.R. § 488.438. Where a
CMP of $3,050 per day is imposed, the daily amount must be sustained unless the nursing
home establishes that the determination of immediate jeopardy is clearly erroneous.
Hermina Traeye Memorial Nursing Home, DAB No. 1810, at 16 (2002).

With respect to the days of substantial noncompliance that was not immediate jeopardy,
the minimum penalty must be at least $50 per day. 42 C.F.R. § 488.438.

IV. Conclusion

For all of the reasons discussed above, I uphold CMS’s determination that from
September 24 through December 15, 2005, the facility was not in substantial compliance
with program participation requirements, specifically 42 C.F.R. §§ 483.20(k)(3)(i)
(services must meet professional standards of care) and 483.25(1)(1) (residents must be
free from unnecessary drugs). I uphold CMS’s determination that, from September 24
through November 20, 2005, the facility’s deficiencies posed immediate jeopardy to
resident health and safety.

The CMP imposed is the statutory minimum and is therefore reasonable as a matter of
law.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
